Citation Nr: 0925102	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  06-18 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
residuals of injury to the left leg and left knee.

2.  Entitlement to service connection for low back syndrome, 
to include as secondary to residuals of injury to the left 
leg and left knee.

3.  Entitlement to service connection for a right knee 
disorder, to include as secondary to residuals of injury to 
the left leg and left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from December 1967 
to June 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  The Veteran subsequently relocated and 
jurisdiction of his claims folder was transferred to the RO 
in San Juan, the Commonwealth of Puerto Rico, which forwarded 
his appeal to the Board.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection 
for residuals of injury to the left leg and left knee in a 
June 1989 rating decision.  It notified the Veteran of the 
denial, but he did not initiate an appeal.

2.  The additional evidence received since the June 1989 
rating decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.

4.  There is probative evidence of a diagnosis of low back 
syndrome.

5.  There is no evidence of low back syndrome during service 
or for many years thereafter.

6.  The Veteran does not currently have an underlying primary 
service-connected left leg or left knee disorder to which his 
low back syndrome may be secondary.

7.  There is no competent and probative evidence of record 
suggesting the Veteran's low back syndrome is the direct 
result of his military service.

8.  The Veteran currently has a right knee disorder.

9.  There is no evidence of a right knee disorder during 
service or for many years thereafter.

10.  The Veteran does not currently have an underlying 
primary service-connected left leg or left knee disorder to 
which his right knee disorder may be secondary.

11.  There is no competent and probative evidence of record 
suggesting the Veteran's right knee disorder is the direct 
result of his military service.


CONCLUSIONS OF LAW

1.  The June 1989 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).

2.  New and material evidence has not been received since the 
June 1989 decision to reopen the claim for service connection 
for residuals of injury to the left leg and left knee.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Low back syndrome was not incurred in or aggravated by 
service, and is not proximately due to, the result of, or 
chronically aggravated by any service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1137, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2008).   

4.  A right knee disorder was not incurred in or aggravated 
by service, and is not proximately due to, the result of, or 
chronically aggravated by any service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1137, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of two 
VCAA letters from the RO to the Veteran dated in March 2003 
and April 2005.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence or absence of notice 
of this element in this case is of no consequence because it 
is no longer required by law.

In addition, with regard to new and material evidence, the 
March 2003 and April 2005 VCAA notice letters are compliant 
with the U.S. Court of Appeals for Veterans Claims (Court) 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), as they 
sufficiently explained the bases of the prior denial (i.e., 
the deficiencies in the evidence when the claim was 
previously considered).

Furthermore, a letter from the RO dated in August 2007 
further advised the Veteran that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, he has received all required notice in this case, such 
that there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the Court held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, additional VCAA 
notice was provided in August 2007, after issuance of the 
initial unfavorable AOJ decision in July 2005.  However, both 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness 
of the adjudication, as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, however, although the RO provided additional VCAA 
notice in August 2007, it did not readjudicate the claim by 
way of a subsequent SSOC.  Thus, in essence, based on the 
above case law, the timing defect in VCAA notice was not 
rectified.  Regardless, the Court has held that the failure 
of the claimant to submit additional evidence following 
proper notification may constitute a waiver of readjudication 
or render the error harmless.  Medrano v. Nicholson, 21 Vet. 
App. 165, 173 (2007).  Here, the Veteran did not submit any 
additional pertinent evidence in response to the August 2007 
VCAA notice letter.  Therefore, the absence of a subsequent 
SSOC after the August 2007 notice is not prejudicial because 
the result of such a readjudication on exactly the same 
evidence and law previously considered would be no different 
than the previous adjudication.  Medrano, 21 Vet. App. at 
173.  It follows that a prejudicial error analysis by way of 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply 
not warranted here.    

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and relevant VA 
treatment records.  Private treatment records also have been 
associated with the claims file.  Further, the Veteran and 
his representative have submitted statements in connection 
with his claim.  The Veteran also has been provided VA 
examinations in connection with his claim.  Therefore, the 
Board is satisfied that all relevant evidence identified by 
the Veteran has been obtained, and that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

Analysis - New and Material Evidence

The RO initially denied service connection for residuals of 
injury to the left leg and left knee in a June 1989 rating 
decision.  The RO notified the Veteran of that decision and 
apprised him of his procedural and appellate rights, but he 
did not initiate an appeal.  Therefore, that decision is 
final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2008).  

The Board has jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Accordingly, regardless of the RO's actions, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen this claim before proceeding to 
readjudicate the underlying merits of this claim.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  

The Court has held that, in determining whether new and 
material evidence has been submitted to reopen a claim, it is 
necessary to consider all evidence added to the record since 
the last time the claim was denied on any basis.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (emphasis added).

The Veteran filed a claim to reopen his previously denied 
claim for service connection for residuals of injury to the 
left leg and left knee in February 2003.  Because the 
Veteran's claim to reopen service connection was filed after 
2001, the amended regulations are applicable.  See 66 Fed. 
Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for residuals of injury to 
the left leg and left knee in the aforementioned June 1989 
rating decision because evidence at the time did not show 
that residuals of injury to the left leg and left knee were 
incurred in, or aggravated by, service.  

Evidence of record at the time of the June 1989 rating 
decision consisted of the Veteran's original claim 
application, his STRs, a VA examination report dated in 
February 1989, and private treatment records from Clara Maas 
Medical Center dated in November 1988.  

The additional evidence received since the June 1989 rating 
decision consists of VA treatment records dated from January 
1998 to January 2005, a VA examination report dated in April 
2005, and statements from the Veteran and his representative.    

Upon a review of the additional evidence received since the 
June 1989 rating decision, the Board finds that the 
statements from the Veteran and his representative, including 
statements associated with his notice of disagreement and 
substantive appeal, are cumulative of evidence that was 
previously of record.  The Board finds the VA medical records 
and statements merely repeat and summarize the Veteran's 
contentions that any residuals of left leg and left knee 
injuries are related to his military service, and his 
assertions of current treatment for symptoms that have 
existed since service.  Cumulative or redundant evidence is 
not new and material.  38 C.F.R. § 3.156(a).      

In this regard, as a layperson without ostensible medical 
expertise, the Veteran is not competent to provide a 
diagnosis or opine on a matter requiring knowledge of medical 
principles.  Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the Veteran's medical opinion cannot provide a 
basis to reopen his claim.

With respect to the VA treatment records dated from January 
1988 to January 2005 and the VA examination report dated in 
April 2005, the Board finds that, although this evidence is 
"new" and not cumulative or redundant of the record at the 
time of the June 1989 rating decision, it is not "material" 
within the meaning of 38 C.F.R. 
§ 156(a).  Specifically, VA treatment records associated with 
the claims file contain no indication of any treatment for 
residuals of left leg and left knee injuries related to 
service.  Further, the April 2005 VA examination report, 
while providing a diagnosis of left knee patellofemoral 
tendonitis, is silent with regards to any relationship 
between the Veteran's current left leg and left knee disorder 
and his military service.  These records do not relate to an 
unestablished fact necessary to substantiate the claim and do 
not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Particularly, the additional 
evidence does not show that residuals of injury to the left 
leg and left knee were incurred during, or aggravated by, 
service.  

Accordingly, the Board finds no new and material evidence has 
been submitted to reopen the previously denied claim for 
service connection for residuals of injury to the left leg 
and left knee; the claim is not reopened.  38 U.S.C.A.  
§ 5108.  Moreover, inasmuch as the Veteran has not fulfilled 
this threshold burden of submitting new and material evidence 
to reopen his finally disallowed claim, the benefit-of-the-
doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

Analysis - Secondary Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In addition, a disability also can be service connected if it 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b).  
See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  A claim 
for secondary service connection requires competent medical 
evidence linking the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 
512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate the secondary disorder with the 
service-connected disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin, 11 Vet. App. at 512.

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the U.S. 
Court of Appeals for Veterans Claims (Court) recently 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

A.  Low Back Syndrome

The Board now turns to analysis of the evidence for the 
Veteran's claim for service connection for low back syndrome 
(claimed as back condition), including as secondary to 
residuals of injury to the left leg and left knee.  The Board 
first notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the Veteran to establish a pre-aggravation baseline level 
of disability for the nonservice-connected disability before 
an award of service connection may be made.  Given what 
appear to be substantive changes, and because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which clearly favors the claimant.

The Board also notes that the RO has adjudicated the issue 
regarding the Veteran's low back syndrome as an issue of new 
and material evidence because it had discussed evidence 
regarding this issue in its final June 1989 rating decision.  
However, the Board emphasizes that the Veteran never received 
notice of the denial of service connection for his back 
disorder and of his appellate rights regarding this 
particular issue following the June 1989 rating decision.  
Therefore, the June 1989 rating decision is not final with 
regards to the issue of the Veteran's low back syndrome, and 
the Board will review the current claim on its merits.  

Here, the Veteran contends that his low back disorder, 
diagnosed as low back syndrome, is the result of the 
residuals of an injury to the left leg and left knee, which 
he asserts was incurred during service.  See, e.g., notice of 
disagreement dated in September 2005.  The RO also considered 
direct service connection for the low back disorder.  In this 
regard, when determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  
Thus, the Board will address service connection on both a 
direct and secondary basis in this appeal. 

In reference to direct service connection, the Board finds no 
evidence of low back syndrome or any other back disorder or 
back problems in service.  38 C.F.R. 
§ 3.303.  Indeed, the Veteran's STRs show no evidence of 
treatment for any back problem or disorder, and his June 1968 
separation examination noted no abnormalities with respect to 
his spine.  In addition, the Veteran was not diagnosed with a 
back disorder until February 1989, when a VA examiner 
diagnosed low back syndrome.  This diagnosis came more than 
20 years after discharge from service.   Further, post-
service treatment records are negative for any complaint, 
treatment, or diagnosis of a low back disorder.  More 
importantly, neither the post-service medical records nor the 
VA examination report dated in February 1989 link his low 
back syndrome to service.  As a whole, post-service medical 
records provide no evidence linking the Veteran's low back 
syndrome to service as they reveal a back disorder that 
occurred decades after service with no connection to service.

As to secondary service connection, the Veteran here has no 
service-connected disability to which the low back syndrome 
may be secondary.  Although the Veteran asserts that his low 
back disorder is related to residuals of his left leg and 
left knee injuries, his claim of service connection for 
residuals of injury to the left leg and left knee has not 
been reopened or granted, as alluded to above.  See 38 C.F.R. 
§ 3.310(a).  

Accordingly, the preponderance of the evidence is against the 
Veteran's claim on a direct or secondary basis.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 
49 (1990).

The Board emphasizes that, although the Veteran is competent 
to state that he has symptoms of a low back disorder, he is 
not competent to render an opinion as to the medical etiology 
of any current symptoms he experiences, absent evidence 
showing that he has medical training or expertise.  See 38 
C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

B.  Right Knee Disorder

The Board now turns to analysis of the evidence for the 
Veteran's claim for service connection for a right knee 
disorder, including as secondary to residuals of injury to 
the left leg and left knee.  The Board again notes that there 
was a recent amendment to the provisions of 38 C.F.R. § 
3.310, as mentioned above.  See 71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  Again, given what appear to be substantive 
changes, and because the Veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which clearly favors the claimant.

Here, the Veteran contends that his right knee disorder, 
diagnosed as right knee chondrocalcinosis, is the result of 
the residuals of an injury to the left leg and left knee, 
which he asserts was incurred during service.  See, e.g., 
notice of disagreement dated in September 2005.  The RO also 
considered direct service connection for the Veteran's right 
knee disorder.  In this regard, when determining service 
connection, all theories of entitlement, direct and 
secondary, must be considered.  Szemraj, 357 F.3d at 1371.  
Thus, the Board will address service connection on both a 
direct and secondary basis in this appeal. 

With regard to direct service connection, the Board finds no 
evidence of any problems with the right knee or any right 
knee disorder in service.  38 C.F.R. 
§ 3.303.  Specifically, the Veteran's STRs show no evidence 
of treatment for any problems with his right knee, and his 
June 1968 separation examination noted no abnormalities with 
respect to his right knee.  In addition, the Veteran was not 
diagnosed with a right knee disorder until undergoing a VA 
examination in April 2005, approximately 37 years after 
discharge from service.  Further, post-service treatment 
records are negative for any complaint, treatment, or 
diagnosis of a right knee disorder.  More importantly, 
neither the post-service medical records nor the VA 
examination report dated in April 2005 link his right knee 
disorder to service.  As a whole, post-service medical 
records provide no evidence linking the Veteran's right knee 
disorder to service as they reveal a right knee disorder that 
occurred decades after service with no connection to service.

As to secondary service connection, the Veteran here has no 
service-connected disability to which the right knee disorder 
may be secondary.  Although the Veteran asserts that his 
right knee disorder is related to residuals of his left leg 
and left knee injuries, his claim of service connection for 
residuals of injury to the left leg and left knee has not 
been reopened or granted, as alluded to above.  See 38 C.F.R. 
§ 3.310(a).  

Accordingly, the preponderance of the evidence is against the 
Veteran's claim on a direct or secondary basis.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. Ap. 49.

The Board emphasizes that, although the Veteran is competent 
to state that he experiences symptoms of a right knee 
disorder, he is not competent to render an opinion as to the 
medical etiology of any current symptoms he experiences, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  


ORDER

As no new and material evidence has been received, the claim 
for service connection for residuals of injury to the left 
leg and left knee is not reopened.  The appeal is denied.

Service connection for low back syndrome is denied.

Service connection for a right knee disorder is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


